Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Allowable Subject Matter
Claims 1, 2, 4 and 6-28 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 22.
Claims 1 and 22 similarly recites a system and method for a preparation of at least one food product, comprising: an energy unit to perform an energy supply specific to the food product into the cooking chamber dependent upon cooking data; at least one camera for capturing at least one image of the food product located in the cooking chamber, and a device for measuring the weight of the food product located in the cooking chamber, and an object detection device configured for determining from the at least one image of the food product, the following: position in the cooking chamber of the food product, a type of the food product and a size of the food product, a control unit, which determines the cooking data-based upon the weight, and a plurality of input parameters comprising: the position, the type, the size and the food product type weight and the position in the cooking chamber of the food product, the cooking data comprising a cooking duration, and a cooking 3 temperature, wherein the control unit determines a preparation provision for cooking the food product, located in the cooking chamber based on the preparation provision and automatically using the preparation provision without additional engagement by a user further to putting the food product in the cooking chamber which closest cited prior art of Libman (US 2013/0306627), Palmer (US 2016/0048720) and Luckhardt (WO 2016/034295) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
7/26/2022